Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the limitation “a leading edge” is indefinite. It is unclear how the edge is associated with both the lever and the base. It appears that each the lever and the base have separate leading edges and is construed as such.
Regarding claim 1, the limitation “the pin” lacks antecedent basis in the claims.
Regarding claim 5, the limitation “the fastener” lacks antecedent basis in the claims. IT is construed to be the same pin as that of claim 1.
Regarding claim 6, the limitation the limitation “the fastener is a pin” is indefinite. It is clear if it is the same or different as that of claim 1.
The term “substantially” in claims 1, 4, 15, and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nail Clippers for Thick Nails - DR. MODE 15mm Wide Jaw Opening Extra Large Toenail Clippers Cutter with Nail File for Thick Nails, Heavy Duty Fingernail Clippers for Men, Seniors, www.amazon.com, first available August 21, 2018, 1 page (Year: 2018),in view of Farzin-nia (US 5,419,047) and further in view of Muller (US 2004/0064897).
Regarding claim 1-18, Dr. Mode Nail Clippers teaches a trimmer having a lever (lever forms one extension and half of the device) and a base (the other extension and other half of device) a leading edge (the cutting surfaces end) associated with both the lever and the base (see figure below) wherein when the lever is pressed towards the base, the cutting surfaces engage one another to cut a wire (see figure below shown cutting a wire); (claim 2/11/16) a spring with a pivot between two positions (magnet to close, see figure below, the magnet makes the spring inoperable vs flipped to operate) and the leveraged position shown in the main image and a magnet to close; the cutters are also shown to not just cut nails but also wire (see figure below); (claim 3/14) wherein the base is coupled to the lever via a pin (blue pin shown to form pivot) that permits the lever to rotate relative to the base; (claim 4) wherein the trimmer has a leading end for engaging with a patients mouth and a rear end (opposite the cutting edge) for pressing the lever towards the base and the first and second portions are positioned at the leading end (the extending portions form the leading end); a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation; as the Dr. Mode clipper shows the angulation of the nail clipper is a result effect variable, the more angled it is the larger the pre-biasing of the cutting edges relative to one another (shown by the 16mm prebiasing). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

    PNG
    media_image1.png
    309
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    665
    536
    media_image2.png
    Greyscale

Dr Mode Nail Clippers fails to teach (claim 1/15) a first substantially transversely extending portion extending from the lever and a second substantially transversely extending portion extending from the base, with the first and second transversely extending portions being substantially aligned with one another and having cutting surfaces respectively associated therewith, (claim 9/17) wherein the lever and the base have a complementary shape that is curved.
However, Farzin-nia discloses an orthodontic tool in FIG. 1-4 comprising: a first substantially transversely extending portion (27) extending from the lever and a second substantially transversely extending portion (26) extending from the base, with the first and second transversely extending portions being substantially aligned with one another and having cutting surfaces (28/29)respectively associated therewith, (claim 9) wherein the lever and the base have a complementary shape that is curved (14/15 are complementary and curved);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Dr Mode Nail Clippers by requiring a first substantially transversely extending portion extending from the lever and a second substantially transversely extending portion extending from the base, with the first and second transversely extending portions being substantially aligned with one another and having cutting surfaces respectively associated therewith, (claim 9) wherein the lever and the base have a complementary shape that is curved, as taught by Farzn-nia, for the purpose of allowing a wider opening and secure close of the cutting device.
Dr. Mode Nail Clippers/ Farzn-nia fail(s) to teach a tool set having at least two arms coupled together at one end by a fastener, with the arms being movable about the fastener and each arm having a free end, said tool set comprising two or more of: an arm having a sanding tool positioned at a free end thereof opposite the pin; an arm having a hook positioned at the free end thereof opposite the pin; and an arm having a pick positioned at the free end thereof opposite the pick; wherein the tool set is permanently coupled to the trimmer, the tool set is separate from the trimmer, or the tool set is coupled to the trimmer but removable from the trimmer; (claim 5) wherein the fastener of the tool set is positioned at the rear end of the trimmer for coupling the tool set to the trimmer ; (claim 6) wherein the fastener is a pin that extends through the lever and through the tool set to couple the tool set to the lever and the tool set is movable with movement of the lever; (claim 7) wherein the tool set is rotatable about the pin to extend the arms of the tool set away from the rear end of the lever.
However,  Muller teaches a multi tool, with a cutter in FIG. 1-3 and a tool set coupled to one of the arms ([0028], “plates”); each arm having a free end as shown to be folded out in FIG. 3; one arm is a file ([0028] construed as a sanding tool); another is a pick as shown in FIG. 3.; the tool set is permanently coupled to the trimmer [0028] via pin (see figure below); the lever (2) is movable with moveable of the lever and can rotate the tools out as shown in FIG.3 from the rear end of the lever. 

    PNG
    media_image3.png
    416
    718
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Dr.Mode/Farn-nia, by requiring a tool set having at least two arms coupled together at one end by a fastener, with the arms being movable about the fastener and each arm having a free end, said tool set comprising two or more of: an arm having a sanding tool positioned at a free end thereof opposite the pin; and an arm having a pick positioned at the free end thereof opposite the pick; wherein the tool set is permanently coupled to the trimmer, (claim 5) wherein the fastener of the tool set is positioned at the rear end of the trimmer for coupling the tool set to the trimmer ; (claim 6) wherein the fastener is a pin that extends through the lever and through the tool set to couple the tool set to the lever and the tool set is movable with movement of the lever; (claim 7) wherein the tool set is rotatable about the pin to extend the arms of the tool set away from the rear end of the lever, as taught by Muller, for the purpose of adding a multi function tool to the wire cutters to achieve multiple functions of use with a single tool.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nail Clippers for Thick Nails - DR. MODE 15mm Wide Jaw Opening Extra Large Toenail Clippers Cutter with Nail File for Thick Nails, Heavy Duty Fingernail Clippers for Men, Seniors, www.amazon.com, first available August 21, 2018, 1 page (Year: 2018),in view of Farzin-nia (US 5,419,047) and further in view of Muller (US 2004/0064897), and further in view of Bliss ( US 3,261,094)
Regarding claim 19, Dr. Mode/ Farzin-nia/Muller discloses the claimed invention substantially as claimed as set forth above.
Dr.mode Farzin-nia/ Muller fail(s) to teach wherein each arm is a substantially flat sheet of metal and the fastener is a pin that extends through all the arms.
However, Muller teaches a multi tool with flat sheet arms ([0028] and shown in FIG. 3) and that the pin extends through all arms [0028].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Dr. Mode/ Farzin-nia/ Muller, by requiring wherein each arm is a substantially flat sheet of metal and the fastener is a pin that extends through all the arms, as taught by Muller, for the purpose of having a securing means to fix the arms.
Dr.mode /Farzin-nia/ Muller fail(s) to teach wherein each arm is metal.
However, Bliss teaches a multitool with blade arms (10,20, 22, 24) which is made of metal (Col. 2, lines 56-70, “sheet metal”) with a pin (26) going throughout.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Dr. Mode Farzin-nia/ Muller, by requiring wherein each arm is metal, as taught by Bliss, for the purpose of having a securing means to fix the arms durable.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of copending Application No. 17/687657 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-11,12-17, and 19 areprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 8, 9 and 19 of copending Application No. 17687657 (reference application, hereinafter ‘657). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 10, An orthodontic trimmer for use in a user's mouth comprising: a lever having a leading edge; a base having a leading edge; a spring positioned between the lever and the base (claim 1 of ‘657); a first transversely extending portion extending from the lever (claim 1 of ‘657); and a second transversely extending portion extending from the base (claim 1 of ‘657); with the first and second transversely extending portions being positionally aligned and having cutting surfaces respectively associated therewith, wherein when the lever is pressed towards the base, the cutting surfaces engage one another to cut a wire (claim 1 of ‘657).
Regarding claim 11, The orthodontic trimmer of claim 10, wherein the spring is movable between an operable position and an inoperable position (claim 2 of ‘657).
Regarding claim 12, The orthodontic trimmer of claim 11, wherein when the spring is in the operable position, the lever is angled at an angle ranging between about 10 degrees to about 40 degrees relative to the base (claim 12 of ‘657).
Regarding claim 13, The orthodontic trimmer of claim 11, wherein when the spring is in the operable position, the lever is angled at an angle ranging between about 15 degrees to about 30 degrees relative to the base (claim 13 of ‘657).
Regarding claim 14, The orthodontic trimmer of claim 11, wherein the base is coupled to the lever via a pin that permits the lever to rotate relative to the base (claim 3 of ‘657).
Regarding claim 15, The orthodontic trimmer of claim 11, wherein the trimmer has a leading end for engaging with a patient's mouth and a rear end for pressing the lever toward the base and the first and second substantially transversely extending portions are positioned at the leading end (claim 4 of ‘657).
Regarding claim 16, The orthodontic trimmer of claim 15, further comprising a magnet positioned at the rear end of the lever for mating with the spring when the spring is in the operable position (claim 8 of ‘657).
Regarding claim 17, The orthodontic trimmer of claim 11, wherein the lever and the base have a complementary shape that is curved (claim 9 of ‘657).
Regarding claim 19, The orthodontic tool set of claim 18, wherein each arm of the plurality of arms is a substantially flat sheet of metal and the fastener is a pin that extends through all the arms (claim 19 of ‘657).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/29/2022